Felton, Chief Judge.
In this damage action, after all of plaintiff’s amendments to the petition had been filed, the defendant C. S. Tait, d/b/a Tait’s Auto Service, renewed his general demurrer which the judge of the trial court overruled. The case was tried by a judge emeritus who directed a verdict in favor of the defendant, C. S. Tait, from which the plaintiff appeals. As will be seen from the allegations in the petition, the overruling of the general demurrer constituted a ruling that the petition stated a cause of action and in the absence of a cross or direct appeal from the ruling on the renewed general demurrer such ruling became the law of the case. The evidence was conflicting and authorized a verdict either way as to C. S. Tait; therefore, the court erred in directing the verdict for C. S. Tait. C. & S. Realty Co. v. Perry Printing Process Co., 111 Ga. App. 671 (143 SE2d 29).

Judgment reversed.

Frankum and Parnell, «77., concur.